 8:18-cv-00534-RFR-MDN Doc # 128 Filed: 04/19/21 Page 1 of 2 - Page ID # 1351




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

WALLACE DAWKINS,

                      Plaintiff,                                 8:18CV534

        v.
                                                                  ORDER
BARNHART CRANE AND RIGGING CO.,

                      Defendant.


       On October 14, 2020, defendant Barnhart Crane and Rigging Co. (“Barnhart
Crane”) moved (Filing No. 98) for summary judgment “with respect to all claims and
causes of action” asserted by plaintiff Wallace Dawkins (“Dawkins”). See Fed. R. Civ. P.
56(a). On January 27, 2021, the Court issued a Memorandum and Order (Filing No. 121)
granting Barnhart Crane’s motion in part and denying it in part. More precisely, the Court
granted Barnhart Crane’s motion with respect to Dawkins’s hostile-work-environment
claim but denied the motion “in all other respects.”

       Now pending before the Court is Barnhart Crane’s Motion for Clarification and
Reconsideration (Filing No. 122). Barnhart Crane asks the Court to “(1) rule on the still
outstanding portion of [its] summary judgment motion related to [Dawkins’s] disparate pay
race discrimination claim” and “(2) reconsider its finding that [Dawkins] established his
prima facie case and factual issues exist in [his] pretext showing.” As it did in support of
summary judgment, Barnhart Crane contends Dawkins’s race-discrimination claim should
be dismissed because he “did not identify similarly situated employees to satisfy his prima
facie burden or establish pretext.”

       Unsurprisingly, Dawkins opposes Barnhart Crane’s motion. As he sees it, Barnhart
Crane fails to show the Court’s decision on Dawkins’s “race discrimination and retaliation
claims was ‘clearly’ or ‘manifestly’ erroneous.” In support, he relies on Hagerman v.
 8:18-cv-00534-RFR-MDN Doc # 128 Filed: 04/19/21 Page 2 of 2 - Page ID # 1352




Yukon Energy Corp., 839 F.2d 407, 413-14 (8th Cir. 1988), in which the Eighth Circuit
held that district courts have “broad discretion in determining whether to grant a motion to
alter or amend judgment.”

       Having carefully considered the parties’ submissions, the Court finds Barnhart
Crane’s motion should be denied. Perfection is ever elusive, but the Court’s Memorandum
and Order—which unequivocally denied Barnhart Crane’s summary-judgment motion in
all respects other than as to Dawkins’s hostile-work-environment claim—left no part of
the motion “outstanding.” The Court further finds neither reversal nor “clarification” of
the Court’s rulings on Dawkins’s race-discrimination claims is required under the
circumstances of this case.

       For the foregoing reasons, Barnhart Crane’s Motion for Clarification and
Reconsideration (Filing No. 122) is denied.

       IT IS SO ORDERED.

       Dated this 19th day of April 2021.

                                                  BY THE COURT:



                                                  Robert F. Rossiter, Jr.
                                                  United States District Judge




                                              2
